DETAILED ACTION
Applicant’s amendment and arguments filed April 21, 2022 is acknowledged.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAI (U.S. Patent Application Publication # 2019/0356555 A1) in view of CHANG et al. (hereinafter Chang) (U.S. Patent Application Publication # 2018/0159747 A1).
Regarding claims 1, 8, and 15, Bai teaches and discloses a system and method, comprising: receiving architecture instructions for a plurality of microservices from a microservice system (system, 100, figure 1), the architecture instructions comprising one or more design parameters for one or more of the plurality of microservices (abstract; [0023]; [0026]; teaches receiving microservice architecture design for one of a plurality of microservices); 
generating, by a processing device ([0027]; figure 18), in view of a machine learning model, a deployment configuration for the architecture instructions, wherein the deployment configuration comprises one or more deployment parameters in view of the one or more design parameters ([0023]; [0024]; [0026]; [0032]; teaches generating a deployment configuration in view of a machine learning architecture design platform); and modifying the architecture instructions to reflect the update to the deployment configuration ([0024]; [0026]; [0032]; teaches dynamically and continuously generating a deployment configuration in view of a machine learning architecture design platform in order to improve design patterns; [0067]).
However, Bai may not expressly disclose receiving an update to the deployment configuration applied to the microservice system; and in response to receiving the update, modifying the architecture instructions to reflect the update to the deployment configuration (although Bai does suggest dynamically and continuously generating a deployment configuration in view of a machine learning architecture design platform in order to improve design patterns; [0067]).
Nonetheless, in the same field of endeavor, Chang teaches and suggests receiving an update to the deployment configuration applied to the microservice system ([0027]; [0028]; [0034]; teaches determining and receiving an update to the deployment configuration applied to a microservice); and in response to receiving the update, modifying the architecture instructions to reflect the update to the deployment configuration ([0027]; [0028]; [0037]; teaches in response to determining an update to the deployment configuration of the microservice, modifying the service architecture code to reflect the update to the deployment).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an update to the deployment configuration of the microservice and modifying the service architecture code to reflect the update to the deployment as taught by Chang with the method and apparatus as disclosed by Bai for the purpose of providing automated update deployment for active microservices in a architecture, as suggested by Chang.

Regarding claims 2, 9, and 16, Bai, as modified by Chang, further teaches and discloses sending the modified architecture instructions to a client device of a user of the deployment configuration ([0024]; [0026]; [0027]; teaches sending architecture design information).

Regarding claims 3, 10, and 17, Bai, as modified by Chang, further teaches and discloses storing the modified architecture instructions in association with the deployment configuration ([0023]; [0026]; [0029]; teaches storing the architecture design information).

Regarding claims 4, 11, and 18, Bai, as modified by Chang,  further teaches and discloses wherein the machine learning model is trained on a plurality of past deployment configurations associated with information from a plurality of existing architecture diagrams ([0023]; [0024]; [0026]; [0032]; teaches training a machine learning platform to generate a recommended microservice architecture).

Regarding claims 5, 12, and 19, Bai, as modified by Chang,  further teaches and discloses wherein the update to the deployment configuration comprises at least one of an addition of a new microservice, an addition of a new programming language to the deployment configuration, a change in a size of a memory storage device, or a change to a number of input/output ports in one or more components ([0024]; [0026]; [0032]; [0034]; [0067]; teaches updating deployment configuration including new microservices).

Regarding claims 6, 13, and 20, Bai, as modified by Chang,  further teaches and discloses wherein modifying the architecture instructions to reflect the update to the deployment configuration comprises adding one or more additional design parameters to the architecture instructions ([0024]; [0026]; [0032]; [0034]; [0067]; teaches updating deployment configuration including new microservices).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BAI (U.S. Patent Application Publication # 2019/0356555 A1) in view of CHANG et al. (hereinafter Chang) (U.S. Patent Application Publication # 2018/0159747 A1), and further in view of Rajagopalan et al. (hereinafter Rajagopalan) (U.S. Patent # 10,261,891 B2).
Regarding claims 7 and 14, Bai, as modified by Chang, discloses the claimed invention, but may not expressly disclose testing the deployment configuration to determine whether the update to the deployment configuration negatively affects a performance associated with one or more of the plurality of microservices; determining that the update does negatively affect the performance associated with one or more of the plurality of microservices; and outputting an alert that the update negatively affects the performance associated with one or more of the plurality of microservices, wherein the alert comprises one or more suggested remedies to correct the performance associated with one or more of the plurality of microservices.
Nonetheless, in the same field of endeavor, Rajagopalan teaches and suggests testing the deployment configuration to determine whether the update to the deployment configuration negatively affects a performance associated with one or more of the plurality of microservices; determining that the update does negatively affect the performance associated with one or more of the plurality of microservices (column 3, lines 43-65; column 5, lines 5-21; teaches testing the deployment for failure); and outputting an alert that the update negatively affects the performance associated with one or more of the plurality of microservices, wherein the alert comprises one or more suggested remedies to correct the performance associated with one or more of the plurality of microservices (column 17, lines 39-62; teaches notification of a test of deployment).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate testing deployments for failure and sending notification of the test as taught by Rajagopalan with the system and method as disclosed by Bai, as modified by Chang,  for the purpose of automating the testing of microservice deployment, as suggested by Rajagopalan.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 8, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477